Citation Nr: 0513426	
Decision Date: 05/18/05    Archive Date: 06/01/05	

DOCKET NO.  02-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status-post myocardial infarction 
with coronary artery bypass graft.   

2.  Entitlement to service connection for sleep apnea, as 
secondary to the service-connected disability of sinusitis 
and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1948 to 
February 1953, April 1956 to June 1964, and June 1979 to 
March 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran an evaluation 
in excess of 10 percent for his service-connective heart 
disease, and which denied service connection for sleep apnea 
secondary to sinusitis and allergic rhinitis.  During the 
pendency of this appeal, the RO granted the veteran an 
increased evaluation for his service-connective heart disease 
from 10 to 60 percent, effective from the date of the 
veteran's claim for an increased evaluation received in June 
2001.  

In his substantive appeal, the veteran requested a hearing at 
the RO.  Hearings were subsequently scheduled on three 
separate occasions, and the veteran requested a delay in the 
conduct of each based on conflicts, and these requests were 
granted.  The veteran canceled his fourth hearing scheduled 
to be conducted in August 2003, and did not request that the 
hearing be rescheduled to a later date.  There is no further 
hearing request on file.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's coronary artery disease, status-post 
myocardial infarction with coronary artery bypass graft, at 
all times during the pendency of this appeal, is shown to 
result in a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea and chest pain, but is not 
shown to result in dizziness or syncope or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent or 
with chronic congestive heart failure.

3.  Sleep apnea was first diagnosed in approximately 1995, 
some seven years after service, and the only competent 
medical opinion on file is against a finding that the 
veteran's sleep apnea is in any way causally related to his 
service-connected sinusitis and allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for coronary artery disease, status-post myocardial 
infarction with coronary artery bypass graft, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, 
Diagnostic Code 7017 (2004).

2.  Sleep apnea is not secondary to service-connective 
sinusitis and allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

A review of the claims folder reveals that the RO provided 
the veteran with formal notice of VCAA in July 2001, prior to 
the initial adverse rating decision issued in this case in 
January 2002.  This notification informed the veteran of the 
evidence necessary to substantiate his claim, and informed 
him of the evidence necessary for him to submit.  He was 
offered assistance in the collection of any evidence he might 
reasonably identify.  He was provided a point of contact for 
any questions he might have.  The veteran was subsequently 
notified of the laws and regulations governing entitlement to 
the benefits he is seeking, and of the regulatory 
implementation of the VCAA in multiple rating decisions, and 
statements of the case issued in June 2002, August 2003, 
December 2003, March 2004 and June 2004.  The RO collected 
all records of the veteran's ongoing outpatient treatment 
with VA facilities.  The veteran was provided VA examinations 
which are adequate for rating purposes.  With respect to the 
veteran's secondary service connection claim for sleep apnea, 
he was provided a VA examination which included a clinical 
opinion consistent with 38 U.S.C.A. § 5103A (d)(2).

The veteran does not argue and the evidence on file does not 
reveal that there remains any additional relevant evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
relevant evidence is available for review.  The veteran has 
been informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, he has been 
requested to submit any evidence he might have in his 
possession, and the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Increased Rating-Heart Disease

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The bases for disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding of disability compensation evaluations.  38 C.F.R. 
§ 4.14.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
millimeters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs) that results in 
dyspnea, fatigue, angina, dizziness or syncope may be used.  
38 C.F.R. § 4.104 NOTE (2).

The veteran's service-connected coronary artery disease, 
status-post myocardial infarction with coronary artery bypass 
graft, is rated under the schedular criteria for 
postoperative coronary bypass surgery at 38 C.F.R. § 4.104, 
Diagnostic Code 7017.  It is noteworthy, however, that 
virtually all of the rating criteria for diseases of the 
heart, including those for myocardial infarction (DC 7006), 
hypertensive heart disease (DC 7007), and others, essentially 
contain the identical objective criteria for separate 
compensable evaluations.

Postoperative coronary bypass surgery with chronic congestive 
heart failure; or, workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, warrants a 100 percent evaluation.  
Postoperative coronary bypass surgery with more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7017.

Analysis:  The veteran's service-connected coronary artery 
disease was historically combined with service-connected 
hypertension, and provided evaluations of 10 percent from 
February 1996, 30 percent from March 1997, 100 percent from 
November 1997 (myocardial infarction), 30 percent from March 
1998, 100 percent from July 1998 (bypass surgery), and 10 
percent from December 1998.  The veteran sought an increased 
evaluation in June 2001.  In April 2002, a separate 10 
percent evaluation was provided for hypertension and, in 
August 2003, an increased evaluation from 10 to 60 percent 
was granted for the veteran's coronary artery disease.  

The veteran was provided a VA examination of the heart in 
August 2001.  He was 70 years old, and had had an elevated 
blood pressure for 20 years.  He was currently on medication 
that adequately controlled his blood pressure.  He had a 
myocardial infarction in 1997 with an angioplasty which did 
not work, and thereafter underwent a coronary artery bypass 
graft in August 1998.  He had a history of congestive heart 
failure symptoms in August 2000, and more recently had a 
diagnosis of bronchitis for which he had several rounds of 
Sulfa in the form of Bactrim.  He complained of angina four 
to five times per day.  He had intermittent dizziness, 
intermittent episodes of fatigue, and could not sleep because 
of sleep apnea since this had been diagnosed in 1995.  He had 
been diabetic since the early 1960s, but was noninsulin-
dependent and control was maintained with diet.  Examination 
revealed blood pressure to be 128/76, carotid pulses were 
normal without bruits, pulse rate was 60 with regular rhythm, 
there were no murmurs, and no peripheral edemas.  The 
impression was hypertensive cardiovascular disease with a 
prior history of congestive heart failure in October 2000.  
The veteran was status-post coronary artery bypass graft of 
one vessel with continued moderate to severe coronary 
insufficiency.  Blood pressure was considered to be 
controlled and the veteran's estimated METs would be between 
2 and 3.  He was unable to do yard work but surprisingly 
continued to work as a bailiff in a local court.

The veteran wrote that he did not tell a physician that he 
worked full time or that he walked up to 5,000 feet before 
having shortness of breath, and requested that he be 
scheduled for another examination.  

The veteran was scheduled for another examination of the 
heart which was conducted in November 2003.  The veteran's 
claims folder was available for review and the veteran's 
clinical history was discussed.  The veteran now reported 
chest pain approximately one time per day which was readily 
relieved with Nitroglycerin.  He had a lengthy history of 
high blood pressure but this was well controlled with 
medication.  He had a stress test one week ago and went 12 
minutes, and it was reported to be satisfactory.  In 
September 2000, he developed swelling of his ankles and was 
diagnosed as having congestive heart failure and was placed 
on Lasix which he had continued.  His symptoms and evidence 
of heart failure had not recurred and his mentation had not 
been altered since bypass surgery.  Physical examination 
showed blood pressure of 140/90, 136/88, and 138/92.  There 
were no carotid bruits, neck veins were flat, the heart was 
not enlarged, the heart rate of 72 had a regular rhythm, and 
there were no murmurs or irregularities.  The impression was 
hypertensive vascular disease compensated class 3 with 
minimal coronary insufficiency.  The METs assessment was 4.5.  
The physician stated that the veteran currently had no 
evidence of congestive heart failure and his heart disease 
seemed to be improved and stable.  He was surprisingly active 
at this time.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 60 percent at 
all times during the pendency of this appeal.  The 10 percent 
evaluation in effect at the time the veteran sought an 
increase was clearly an inadequate evaluation, but this was 
remedied by the RO in the August 2003 statement of the case 
when the veteran was granted an increase to 60 percent, made 
effective from his date of claim for increase in June 2001.  

In terms of the schedular criteria, the veteran is only shown 
to have had one recent episode of acute congestive heart 
failure in September 2000, but this was prior to the pendency 
of this appeal from June 2001.  The presently assigned 60 
percent evaluation would require more than one such episode 
in the past year.  On the other hand, the veteran's METs 
evaluation for workload is shown to most nearly approximate 
an assessed value of 3 to 5 METs during the pendency of this 
appeal.  It is noted that the August 2001 examiner estimated 
METs would be between 2 and 3, but the veteran noted that he 
did not tell the physician that he worked full time or that 
he walked up to 5,000 feet before having shortness of breath.  
The veteran is shown to have dyspnea and angina but is not 
shown to have routine fatigue, dizziness or syncope and is 
not shown to have left ventricle dysfunction with an ejection 
fraction of 30 to 50 percent, criteria required for the 
currently assigned 60 percent evaluation.  Indeed, the 
veteran reported chest pain four to five times daily in 2001 
while he was taking no medication.  By the time of the 
November 2003 VA examination, the veteran only reported chest 
pain once daily which was readily relieved with 
Nitroglycerin.  During the pendency of the appeal, the 
veteran reported that VA physicians had incorrectly stated 
that he was working full time, that he could walk 5,000 feet 
before having shortness of breath and, more recently, that he 
could walk 1 1/2 miles without symptoms, and the Board notes 
these reported inaccuracies, but these reported findings are 
not dispositive of the veteran's proper evaluation for 
service-connected heart disease.  The preponderance of the 
clinical evidence on file most nearly approximates the 
scheduler criteria for the currently assigned 60 percent 
evaluation.

The clinical evidence including outpatient treatment records 
and VA examinations does not show that the veteran meets or 
even closely approximates the criteria for the next higher 
100 percent evaluation because he is not shown to have 
chronic congestive heart failure or a consistent workload of 
3 METs or less or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  

II.  Service Connection-Sleep Apnea

Law and Regulations:  Service connection may be established 
for disability resulting from injury or disease suffered in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that evidence 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d).  Disability which 
is approximately due to or the result of a service-connected 
disease or injury shall also be service-connected.  38 C.F.R. 
§ 3.310(a).

Analysis:  There was no complaint, finding or diagnosis of 
sleep apnea at any time during service.  In fact, the veteran 
has not claimed that sleep apnea was incurred in service but 
instead, has specifically claimed that sleep apnea, with an 
initial onset after service in the mid 1990's, was caused by 
service-connected sinusitis and allergic rhinitis.  The 
evidence on file certainly does not support an award of 
service connection for sleep apnea as incurred or aggravated 
during active military service.

In September 2001, the veteran was provided a VA examination 
of the nose, sinus, larynx and pharynx.  It was noted that 
the veteran had a history of sleep apnea and that he 
underwent a UPPP (uvulopalatopharyngoplasty) operation done 
approximately five years ago with subsequent improvement, 
although he still used the C-PAP machine.  This UPPP 
operation involved removal of a lower part of the soft palate 
and uvula in an attempt to open up an individual's airway for 
breathing while sleeping.  This examination report also 
discussed findings with respect to the veteran's sinuses.  A 
CT scan identified right maxillary sinus mucosal thickening 
and air-fluid level, with left maxillary mucosal thickening 
with an antral retention cyst.  This physician specifically 
considered the veteran's contention that his sleep apnea was 
causally related to his service-connected sinusitis and 
allergic rhinitis.  He wrote that, in his opinion, there 
would be no association between sleep apnea and sinusitis.

In May 2004, the veteran submitted a printout of medical 
information available by Web M.D. with AOL Health.  This one-
page printout stated that many things cause sleep problems 
and, "It could be a problem with your breathing-sleep 
apnea."

The Board finds that a preponderance of the evidence is 
against an award of service connection for sleep apnea 
secondary to the veteran's service-connected sinusitis and 
allergic rhinitis.  The only competent clinical opinion on 
file from a medical doctor experienced in the field is 
negative to the veteran's contention.  The considerable 
quantity of VA outpatient treatment records do not speak to 
this question.  The one-page printout of medical information 
submitted by the veteran simply points out that "sleep 
problems" may result from many different things including 
breathing, sleep apnea, a treatable brain problem, or other 
causal factors.  This medical article actually does not 
provide any documented causal relationship between an 
individual's sinusitis and/or allergic rhinitis and sleep 
apnea.  Although the Board may not make its own individual 
medical findings, it would nonetheless note that the 
veteran's service-connected disabilities involve his sinuses, 
but sleep apnea generally involves the airway below the 
sinuses in the area of the throat.  This is the area for 
which the veteran was provided UPPP surgery by removal of a 
part of the soft palate and uvula.  There is, in essence, a 
complete absence of competent clinical evidence which in any 
way relates the veteran's sleep apnea which is shown to have 
had onset some years after the veteran's service separation 
to his service-connected sinusitis and allergic rhinitis.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status-post myocardial infarction 
with coronary artery bypass graft, is denied.  

Entitlement to service connection for sleep apnea as 
secondary to service-connected sinusitis and allergic 
rhinitis is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


